Opinion issued May 12, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00447-CV
____________

IN RE CHRISTOPHER MICHAEL BUTLER, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Christopher Michael Butler has filed a petition for a writ of mandamus
complaining of Judge Hufstetler's (1) alleged failure to conduct a hearing on Butler's
motions regarding (1) effective assistance of Butler's appointed counsel, (2) Butler's
objection to the appointment of a visiting judge, and (3) Butler's "appeal" of an initial
permanency hearing.  Butler's petition, however, does not contain a certified or sworn
copy of any of these three motions, as required by Texas Rule of Appellate Procedure
52.3(j)(1)(A).
	We deny the petition for a writ of mandamus.

PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1.            
         
'